DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 20 is/are objected to because of the following informalities:  “at at least one of a first support status,” should recite “at least one of a first support status”.  Appropriate correction is required.
Claim(s) 5-12 is/are objected to because of the following informalities:  “subject vehicle M” should recite “subject vehicle (M)”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a recognition unit configured to recognize…; an area specification unit configured to specify…; a driving control part configured to provide…make….determine… in claims 1-19.  Applicant’s specification recites structure in at least [0025]-[0026]: Referring back to FIG. 2, the vehicle controller 100 is realized by, for example, one or more processors or hardware having a function equivalent thereto. The vehicle controller 100 may have a configuration in which: an ECU (Electronic Control Unit) in which a processor such as a CPU (Central Processing Unit), a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim(s) 1, 20 recite(s) the limitation "the same lane".  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 1, 20 recite(s) the limitation "make the subject vehicle operate at at least one of a first support status, and a second support status which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant less than that of the first support status".  However, the limitation “a second support status which…has a task required to be done by a vehicle occupant less than that of the first support status is unclear” as it is unclear to what is referred by less than that of the task required to be done by the vehicle occupant.
Claim(s) 5-15 recite(s) the limitation "the number of lanes".  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 9-12 recite the limitation “wherein, if the lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second support status to the first support status”; however, it is unclear how this limitation further limits the claims as claims 5-8 previously recited the same limitation “wherein, if the lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 contains a reference to claim 3 that was previously set forth; however, claim 4 recites the limitation “wherein, after the subject vehicle passes through the specific area, if another specific area is not present within a predetermined distance from the specific area, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status” which is the same limitation recited in claim 3 “wherein, after the subject vehicle passes through the specific area, if another specific area is not present within a predetermined distance from the specific area, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status”.  Claim 4 is not a proper dependent claim because although it depends from previous claim 3 and includes all the limitations of claims 1-3, claim 4 fails to specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170010612 (“Asakura”).

As per claim(s) 1, 19, 20, Asakura discloses a vehicle controller, vehicle, and method, comprising: 
a recognition unit configured to recognize a surrounding state of a subject vehicle which travels in a lane on a road (see at least abstract, [0013]-[0015]: capturing unit 40 that captures the surroundings of the vehicle, [0040]-[0045]: equipped with apparatuses such as finders 20-1 to 20-7, radars 30-1 to 30-6, and a camera 40, a navigation device 50, and the vehicle controller 
an area specification unit configured to specify a specific area in the lane in which the subject vehicle travels (see at least abstract, [0061]: setting unit 106 sets a manual drive mode section in which the manual drive mode is executed and an automated drive mode section in which either the manual drive mode or the automated drive mode may be executed, in a section of the route leading to the destination based on an operation state of the traffic signal SIG indicated by traffic signal operation information acquired from the external device 300 or an operation state of the traffic signal SIG estimated by the external situation recognition unit 104. In the first embodiment, the automated drive mode section is a section in which the automated drive mode is executed unless otherwise operated by the user such as a driver, [0082]); and 
a driving control part configured to provide control on the subject vehicle with respect to a vehicle traveling ahead thereof, based on a result recognized by the surrounding area recognition unit (see at least abstract, [0013]-[0015]: executed by a computer, of: identifying an operation state of a traffic signal existing on a route up to a destination; setting an automated drive mode section on the route based on the identified operation state of the traffic signal, the automated drive mode section being a section where an automated drive mode of controlling acceleration, deceleration, or steering is permitted during travelling of a vehicle; and controlling the traveling of the vehicle in the automated drive mode in the automated drive mode section, claim 1, claim 7, [0073], [0082]), 
wherein the driving control part is configured to: 
make the subject vehicle operate at least one of a first support status, and a second support status which has an automated degree higher than that of the first support status or has a 
determine a condition of shifting from the first support status to the second support status (see at least abstract, [0073]: control switching unit 110 switches the control mode of the vehicle M by the travel control unit 112 from the automated drive mode to the manual drive mode or from the manual drive mode to the automated drive mode based on the action plan 138 generated by the action plan generation unit 108) such that there is at least a vehicle traveling ahead of the subject vehicle in the same lane in which the subject vehicle is traveling, the vehicle traveling ahead of the subject vehicle being recognized by the surrounding area recognition unit (see at least abstract, [0013]: vehicle detection unit (20, 30, 40) that detects a preceding forward vehicle traveling in front of the host vehicle, and the identification unit identifies a state of the preceding vehicle including a stopped state or a deceleration state based on a detection result of the detection unit, and if identifying the stopped state or deceleration state of the preceding vehicle 
when the subject vehicle enters the specific area, if the subject vehicle enters the specific area at the first support status, allow the subject vehicle to keep a support status thereof at the first support status (see at least abstract, [0073]: when the vehicle M travels in a section set as the manual drive mode section, the control switching unit 110 switches the control made of the vehicle M by the travel control unit 112 from the automated drive mode to the manual drive mode or maintains the manual drive mode), and, 
when the subject vehicle enters the specific area, if the subject vehicle enters the specific area at the second support status, shift the support status from the second support status to the first support status (see at least abstract, [0073]: control switching unit 110 switches the control mode of the vehicle M by the travel control unit 112 from the automated drive mode to the manual drive mode or from the manual drive mode to the automated drive mode based on the action plan 138 generated by the action plan generation unit 108). 

As per claim(s) 2, Asakura discloses wherein the area specification unit acquires the specific area from map information (see at least abstract, [0073], [0082]: external situation recognition unit 104 compares a route indicated by the route information 134 with the map information 132 and determines whether a traffic signal SIG exists on the route (step S102). When the traffic signal SIG does not exist on the route, the setting unit 106 sets a route on the automated drive mode section (step S104). Meanwhile, when the traffic signal SIG exists on the route, the external situation recognition unit 104 determines whether the traffic signal SIG is in operation (step S106)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of US 20170197634 (“Sato”).
As per claim(s) 3, 4, Asakura discloses wherein, after the subject vehicle passes through the specific area, if another specific area is not present within a distance from the specific area, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status (see at least abstract, [0058]: when the vehicle M is within a predetermined distance (for example, about 500 meters) from a traffic signal SIG existing on a route up to the destination, the external situation recognition unit 104 estimates the operation state of the traffic signal SIG at a starting point of the predetermined distance when the state of a preceding vehicle is identified. For example, when the speed of the preceding vehicle is less than or equal to a threshold value while the vehicle M is traveling within a predetermined distance from a traffic signal M, the external situation recognition unit 104 recognizes that the preceding vehicle is in the stopped or deceleration state and estimates that the traffic signal SIG at a starting point of the predetermined distance is operating and may request the vehicle to stop, [0064]: setting unit 106 temporarily sets a section around the traffic signal SIGa in operation as a manual drive mode section. Specifically, the setting unit 106 sets the manual drive mode section such 
Asakura does not explicitly disclose wherein, after the subject vehicle passes through the specific area, if another specific area is not present within a predetermined distance from the specific area, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status.
However, Sato teaches wherein, after the subject vehicle passes through the specific area, if another specific area is not present within a distance from the specific area, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status (see at least abstract, [0070]: after the vehicle exits from the branch point, and when a certain recovery condition is met, the automated drive control is recovered (S21), either automatically or in the case where the user has made an indication of intention. The recovery of the automated drive control will be discussed in detail later; [0084]-[0086]: In the case where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Asakura by incorporating wherein, after the subject vehicle passes through the specific area, if another specific area is not present within a distance from the specific area, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status as taught by Sato in order to provide a system that assists a vehicle to travel through automated drive control.

As per claim(s) 5-8, Asakura does not explicitly disclose wherein, when the subject vehicle is passing through the specific area, if a lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second support status to the first support status, and, if the lane in which the subject vehicle is traveling does not lead to the specific area in which the number of lanes is increased or decreased, the driving control part keeps the support status of the subject vehicle at the second support status.
However, Sato teaches wherein, when the subject vehicle is passing through the specific area, if a lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the 
if the lane in which the subject vehicle is traveling does not lead to the specific area in which the number of lanes is increased or decreased, the driving control part keeps the support status of the subject vehicle at the second support status (see at least abstract, [0042]: automated drive control for the vehicle is being executed (S1: YES), [0045]: In the case where it is determined that there is not a branch point that meets the predetermined condition ahead in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Asakura by incorporating wherein, when the subject vehicle is passing through the specific area, if a lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second support status to the first support status, and, if the lane in which the subject vehicle is traveling does not lead to the specific area in which the number of lanes is increased or decreased, the driving control part keeps the support status of the subject vehicle at the second support status as taught by Sato in order to provide a system that assists a vehicle to travel through automated drive control.

As per claim(s) 9-12, Asakura does not explicitly disclose wherein, if the lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second support status to the first support status ; if the subject vehicle has switched lanes from one lane to another which does not lead to the specific area in which the number of lanes is increased or decreased, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status.
However, Sato teaches wherein, when the subject vehicle is passing through the specific area, if a lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second support status to the first support status (see at least abstract, 
if the subject vehicle has switched lanes from one lane to another which does not lead to the specific area in which the number of lanes is increased or decreased, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status (see at least abstract, [0094]: In S24, the CPU 41 outputs, from the liquid crystal display 15 or the speaker 16, guidance that prompts a lane change. Specifically, guidance on a change to a lane designated for the travel direction of the vehicle along the expected travel route is provided. For example, audio that says “Change to the left (right) lane.” is output. After that, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Asakura by incorporating wherein, if the lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second support status to the first support status ; if the subject vehicle has switched lanes from one lane to another which does not lead to the specific area in which the number of lanes is increased or decreased, the driving control part re-shifts the support status of the subject vehicle from the first support status to the second support status as taught by Sato in order to provide a system that assists a vehicle to travel through automated drive control.

Allowable Subject Matter
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 20160347327 (“Kondo”) discloses determining a candidate transition sections set wherein if the length of the candidate transition section is equal to or greater than a predetermined distance and if the candidate transition section does not overlap the lane change section in the lane travel .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668